BY THE COMMISSION.
On February 16, 1953 pursuant to notice dated January 29, 1953 the commission by its duly designated examiner, George L. Patten, held a public hearing on this application in its hearing room at 2605 W. Flagler St. in Miami.
Under the authority of chapter 365, Florida Statutes 1951, telephone facilities listed in the name of Cavendish Bridge Club at 408-414 16th St., Miami Beach, were disconnected and the instruments removed. Prior to the removal of the facilities, on December 8, 1952, the applicant Harry Harkavy purchased the club and the listing was transferred to his name. The applicant was unaware at the time that litigation was pending, the outcome of which would determine the status of the facilities, see Cavendish Bridge Club v. Southern Bell, 1 Fla. Supp. 186, and King v. Seamon, 59 So. 2d 859.
*142In another proceeding the county solicitor of Dade County had filed suit in the circuit court against the former owners of the club. After the applicant purchased the club the solicitor entered into a stipulation agreeing to dismiss without prejudice the suit filed against Anna Bernstein, Samuel Katz and William Seamon, individually and as co-partners, trading and doing business as Cavendish Bridge Club.
The applicant has applied to the Southern Bell Tel. & Tel. Co. for telephone service and his request has been denied because of the circumstances surrounding the use of the telephones prior to his purchase of^the club.
Harry Harkavy has been a bridge instructor for approximately six years. At one time he was connected with the Mayfair Bridge Club in Miami Beach and is considered one of the top ranking bridge players in the country. He has never been arrested and no gambling charges have ever been preferred against him. He is the sole owner of the Cavendish Bridge Club, the purchase price of which took most of his earnings.
He assures the commission that if he receives telephone service no gambling will be permitted on the premises and the telephones will not be used for any illegal purposes. The former owners of the club have no connection whatever with its present ownership.
After due and careful consideration of the testimony and evidence submitted the commission is of the opinion that the applicant, Harry Harkavy, has not been engaged in any illegal activities and has not used telephone facilities in the furtherance of gambling or in violation of the criminal laws of this state.
It is therefore ordered that Southern Bell Tel. & Tel. Co. be and it is hereby authorized to install telephone service for the applicant, Harry Harkavy, at the Cavendish Bridge Club located at 408-414 16th Street, Miami Beach, on proper application therefor in conformity with its usual and customary business practices relating to the installation of telephone service.